Title: Thomas Jefferson to Nicholas B. Pryor, 24 August 1812
From: Jefferson, Thomas
To: Pryor, Nicholas B.


          Dear Sir Monticello Aug. 24. 12. 
          I recieved by our last post your letter of the 7th instant as I had by the preceding one, that of Colo Anderson covering recommendations in your favor, to which was added his own. these I have forwarded without delay to the Secretary at war, adding to them my own request. but the degree in which you overrate the weight of my interposition, renders it necessary for me to observe that our government is too just & impartial in it’s dispensations of public office, to yield to personal favor. your applications are founded on a much better basis, and the judgment of Colo Anderson as to your fitness is likely to be of the best avail to you. in all events you may be assured the government will weigh justly your claims, with those of your competitors, and I sincerely wish they may meet a preference. Accept the assurance of my respect.
          
            Th:
            Jefferson
        